Case 5:20-cv-01050-DOC Document 19 Filed 07/27/21 Page 1 of 5 Page ID #:599

                                                                                JS-6

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL

Case No. 5:20-CV-01050-DOC                                       Date: July 27, 2021
USBC-Riverside Division
 6:18-bk-11821-SY
 USBAP, cc-20-01093

Title: IN RE: JEANETTE AGUILAR


PRESENT:     THE HONORABLE DAVID O. CARTER, JUDGE

              Kelly Davis                                 Not Present
            Courtroom Clerk                              Court Reporter

      ATTORNEYS PRESENT FOR                     ATTORNEYS PRESENT FOR
            PLAINTIFF:                              DEFENDANTS:
           None Present                              None Present



      PROCEEDINGS (IN CHAMBERS): ORDER DISMISSING
                                 APPELLANT’S APPEAL OF
                                 BANKRUPTCY COURT’S
                                 DECISION TO EMPLOY FIRST
                                 TEAM REAL ESTATE


    Before the Court is an appeal in a dispute between Appellee Howard B. Grobstein
(“Appellee” or “Trustee”) and Appellant Jeanette Aguilar (“Appellant” or “Aguilar”).
Appellant challenges the bankruptcy court’s order granting Trustee’s Application for
Authority to Employ First Team Real Estate. The Court finds this matter suitable for
resolution without oral argument. Fed. R. Civ. P. 78; L.R. 7-15. Having reviewed the
moving papers and considered the parties’ arguments, the Court DISMISSES the appeal
for want of appellate jurisdiction.



 I.   BACKGROUND
Case 5:20-cv-01050-DOC Document 19 Filed 07/27/21 Page 2 of 5 Page ID #:600
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 5:20-CV-01050-DOC                                                   Date: July 27, 2021
                                                                                           Page 2



      A. Procedural History

   On March 19, 2020, Trustee filed an Application for Authority to Employ First Team
Real Estate As Real Estate Broker Re Real Property Located At 9069 Mandarin Lane,
Riverside, CA 92508. Notice of Appeal (“Not.”) (Dkt. 1-1). On April 3, 2020, the
bankruptcy court granted Trustee’s motion (the “First Team Order”). Id.

    On May 18, 2020, Appellant appealed the bankruptcy court’s First Team Order to this
Court. Id. They filed their opening brief on September 2, 2020 (Dkt. 11). Trustee filed
their reply brief on October 2, 2020 (“Tr. Reply”) (Dkt. 17). Appellant replied on October
28, 2020 (Dkt. 18).

      B. Facts

    On March 8, 2018, Appellant filed for chapter 7 bankruptcy. Tr. Reply at 4. Among
the assets listed on Appellant’s schedule of assets and liabilities is a single-family
residence located at 9069 Mandarin Lane in Riverside, California (the “Residence”). Id.
Trustee determined that selling the Residence was the only way to pay Appellant’s
creditors. Excerpt of Record Vol. II at 240 (Dkt. 13).

   To assist in selling the Residence, Trustee asked the bankruptcy court to employ
Team One Real Estate as a broker to elicit offers for the Residence. Not. at 4. The
bankruptcy court granted the request. Id. Appellant appealed the court’s decision to allow
Trustee to employ Team One. Id.

II.      LEGAL STANDARD

    This Court has limited jurisdiction to hear appeals from “from interlocutory orders
and decrees of bankruptcy judges.” 28 U.S.C. § 158(a). Interlocutory orders are orders
that do not “seriously affect substantive rights” or do not “finally determine the discrete
issue to which it is addressed.” In re Lazar, 237 F.3d 967, 985 (9th Cir. 2001).

        District courts have jurisdiction over interlocutory appeals only if: “(1) there is a
controlling question of law, (2) there are substantial grounds for difference of opinion,
and (3) an immediate appeal may materially advance the ultimate termination of the
litigation.” In re Cement Antitrust Litig., 673 F.2d 1020, 1025–26 (9th Cir. 1982); 28
U.S.C. § 1292(b). Since “Section 1292(b) is a departure from the normal rule that only
final judgments are appealable,” it “must be construed narrowly.” James v. Price Stern
Case 5:20-cv-01050-DOC Document 19 Filed 07/27/21 Page 3 of 5 Page ID #:601
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 5:20-CV-01050-DOC                                                Date: July 27, 2021
                                                                                        Page 3

Sloan, Inc., 283 F.3d 1064, 1067 n.6 (9th Cir. 2002). Indeed, the legislative history
of Section 1292 suggests that it ought to be used “only in exceptional situations in which
allowing an interlocutory appeal would avoid protracted and expensive litigation.” In re
Cement Antitrust Litig., 673 F.2d at 1026 (citing U.S. Rubber Co. v. Wright, 359 F.2d
784, 785 (9th Cir. 1966)); Fukuda v. Cnty. of Los Angeles, 630 F. Supp. 228, 229 (C.D.
Cal. 1986) (“The party seeking certification has the burden of showing that exceptional
circumstances justify a departure from the ‘basic policy of postponing appellate review
until after the entry of a final judgment.’”) (citing Coopers & Lybrand v. Livesay, 437
U.S. 463, 475 (1978)).

III.      DISCUSSION

    This is an interlocutory appeal because the First Team Order does not implicate
Appellant’s substantive rights. In the Ninth Circuit, it is well-settled that a bankruptcy
court’s decision to grant an application to employ an attorney is an interlocutory decision.
See In re S.S. Retail Corp., 162 F.3d 1230, 1231 (9th Cir. 1998) (per curiam); In re
Westwood Shake & Shingle, 971 F.2d 387, 388 (9th Cir. 1992); In re Danner, 549 Fed.
Appx. 702, 704 (9th Cir. 2013). This is because an appellate court cannot determine
whether such an employment decision affects a parties’ substantive rights until the
attorney has finished working and the case is actually litigated. See In re Westwood
Shake, 971 F.2d at 390 (citing Richardson-Merrell, Inc. v. Koller, 472 U.S. 424, 439
(1985). This logic holds when applied to real estate brokerage firms. It is not clear
whether the bankruptcy court’s decision granting Trustee’s motion to employ Team One
will adversely affect Plaintiff until Team One begins its work soliciting offers for the
Residence. Accordingly, precedent requires this Court to treat Appellant’s appeal as
interlocutory.

    Having concluded this is an interlocutory appeal, the burden shifts to Appellant to
present “exceptional circumstances” that give this Court jurisdiction. Fukunda, 630 F.
Supp. at 299. Appellant fails to do so. Appellant does not argue, and the Court does not
find, that the three factors necessary for jurisdiction over an interlocutory appeal the
Ninth Circuit announced in In re Cement Antitrust Litig. are present. Accordingly, the
Court concludes it does not have jurisdiction over this matter.

IV.       DISPOSITION

       Since the Court lacks jurisdiction, it DISMISSES the appeal.

       The Clerk shall serve this minute order on the parties.
Case 5:20-cv-01050-DOC Document 19 Filed 07/27/21 Page 4 of 5 Page ID #:602
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 5:20-CV-01050-DOC                                             Date: July 27, 2021
                                                                                    Page 4




MINUTES FORM 11                                           Initials of Deputy Clerk: kd
CIVIL-GEN
Case 5:20-cv-01050-DOC Document 19 Filed 07/27/21 Page 5 of 5 Page ID #:603

                                                                        JS6
